DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 02/25/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Regarding claims 19 and 20, “The computer-readable storage medium of claim 17,” should read “The non-transitory computer-readable storage medium of claim 18,”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites a method for generating a predicted discharge profile of a vehicle battery pack, the method comprising: receiving, by a processing device, data pertaining to cells within a battery pack installed in each vehicle of a fleet of vehicles operating under a plurality of conditions, the data received from at least one of each vehicle in the fleet of vehicles; providing, by the processing device, the data to a machine learning server; directing, by the processing device, the machine learning server to generate a predictive model, the predictive model based on machine learning of the data; generating, by the processing device, the predicted discharge profile of the vehicle battery pack from the predictive model; and providing the discharge profile to an external device.

Claim 18 recites a non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for generating a predicted discharge profile of a vehicle battery pack, the method comprising: receiving data pertaining to cells within a battery pack installed in each vehicle of a fleet of vehicles operating under a plurality of conditions, the data received from at least one of each vehicle in the fleet of vehicles; providing the data to a machine learning server; directing the machine learning server to generate a predictive model, the predictive model based on machine learning of the data; generating the predicted discharge profile of the vehicle battery pack from the predictive model; and providing the discharge profile to an external device.
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “receiving, by a processing device, data pertaining to cells within a battery pack installed in each vehicle of a fleet of vehicles operating under a plurality of conditions, the data received from at least one of each vehicle in the fleet of vehicles” (claim 18) “receiving data pertaining to cells within a battery pack installed in each vehicle of a fleet of vehicles operating under a plurality of conditions, the data received from at least one of each vehicle in the fleet of vehicles” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claims 1 and 18) the “a processing device” and “non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional elements of the processing system are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more” see MPEP 2106.05(f).
Dependent claims 2-8 and 19-20 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FLEISCHER et al. [US Patent Application Publication 20180196107 A1; hereinafter “FLEISCHER”].
Regarding claim 1, FLEISCHER teaches a method for generating a predicted discharge profile of a vehicle battery pack, the method comprising: 
receiving, by a processing device (processor 118 - 0048), data (data communication link allows for sending and receiving information – 0047) pertaining to cells within a battery pack (battery containing any number of electrochemical cells -0035) installed in each vehicle of a fleet of vehicles operating under a plurality of conditions, the data received from at least one of each vehicle in the fleet of vehicles (fleet of electric vehicles, collected performance data – 0085); 
providing, by the processing device, the data to a machine learning server (collected data may be communicated to a central facility – 0085); 
directing, by the processing device, the machine learning server to generate a predictive model, the predictive model based on machine learning (referred to as machine learning - 0085) of the data (predictive ability, analysis model – 0085); 
generating, by the processing device, the predicted discharge profile of the vehicle battery pack from the predictive model (timing graph, discharge voltage profile – 0056) (applied to refining data collected, enhance future monitoring  - 0085) (machine learning approach - 0111); and 
(alert, warning, indications - 0043)(notification unit, provides alert, warning, visual indication – 0109).

Regarding claim 2, FLEISCHER teaches storing the data, the predictive model, and the discharge profile in a battery database (data storage unit – 0046).

Regarding claim 3, FLEISCHER teaches generating, by the processing device, one or more subspaces in the discharge profile (segmenting different group/ categories - 0085).

Regarding claim 4, FLEISCHER teaches receiving the data pertaining to the cells within the battery pack comprises receiving at least one of cell configuration data (0063) (0072) and operational data (usage patterns - 0085).

Regarding claim 5, FLEISCHER teaches the operational data is used to determine operating conditions of the vehicle (usage patterns - 0085).

Regarding claim 6, FLEISCHER teaches receiving the data comprises receiving supplemental data from one or more vehicle-specific sensors (0041, 0042) in each vehicle of the fleet of vehicles (0085).

(0056, 0057).

Regarding claim 8, FLEISCHER teaches the data pertaining to the cells within the battery pack indicates how the battery pack discharges when fully charged versus how the battery pack discharges when less than fully charged (0056, 0057).

Regarding claim 9, FLEISCHER teaches a system configured for generating a predicted discharge profile of a vehicle battery pack, the system comprising: a fleet of vehicles (fleet of electric vehicles – 0085) , each vehicle in the fleet of vehicles comprising a battery pack having a plurality of cells (battery containing any number of electrochemical cells -0035); and one or more hardware processors communicatively coupled to each vehicle in the fleet of vehicles (connected vehicles – 0085), the one or more hardware processors configured by machine-readable instructions to: receive data (data communication link allows for sending and receiving information – 0047) pertaining to cells within a battery pack (battery containing any number of electrochemical cells -0035) installed in each vehicle of a fleet of vehicles operating under a plurality of conditions, the data received from at least one of each vehicle in the fleet of vehicles (fleet of electric vehicles, collected performance data – 0085); provide the data to a machine learning server (collected data may be communicated to a central facility – 0085); direct the machine learning server to generate a predictive model, the predictive model based on machine learning (referred to as machine learning - 0085) of the data (predictive ability, analysis model – 0085); generate the predicted discharge profile of the vehicle battery pack from the predictive model (timing graph, discharge voltage profile – 0056) (applied to refining data collected, enhance future monitoring  - 0085) (machine learning approach - 0111); and provide the discharge profile to an external device (alert, warning, indications - 0043)(notification unit, provides alert, warning, visual indication – 0109).

Regarding claim 10, FLEISCHER teaches a battery database communicatively coupled to the one or more hardware processors, wherein the one or more hardware processors are further configured by machine-readable instructions to store the data, the predictive model, and the discharge profile in the battery database (data storage unit – 0046).

Regarding claim 11, FLEISCHER teaches the one or more hardware processors are further configured by machine-readable instructions to generate one or more subspaces in the discharge profile (segmenting different group/ categories - 0085).

Regarding claim 12, FLEISCHER teaches receiving the data pertaining to the cells within the battery pack comprises receiving at least one of cell configuration data (0063) (0072) and operational data (usage patterns - 0085).

(usage patterns - 0085).

Regarding claim 14, FLEISCHER teaches receiving the data comprises receiving supplemental data from one or more vehicle-specific sensors (0041, 0042) in each vehicle of the fleet of vehicles (0085).

Regarding claim 15, FLEISCHER teaches one or more battery testing devices communicatively coupled to the one or more hardware processors, the one or more battery testing devices configured to simulate discharge conditions of one or more additional battery packs (0056, 0057).

Regarding claim 16, FLEISCHER teaches the one or more hardware processors are further configured by machine-readable instructions to receive diagnostic cycling data from the one or more battery testing devices (0056, 0057).

Regarding claim 17, FLEISCHER teaches the one or more battery testing devices comprise one or more high-throughput (HT) cyclers (instruments that test - 0114).

Regarding claim 18, FLEISCHER teaches a non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to (readable medium - 0114) perform a method (data communication link allows for sending and receiving information – 0047) pertaining to cells within a battery pack (battery containing any number of electrochemical cells -0035 installed in each vehicle of a fleet of vehicles operating under a plurality of conditions, the data received from at least one of each vehicle in the fleet of vehicles (fleet of electric vehicles, collected performance data – 0085); providing the data to a machine learning server (collected data may be communicated to a central facility – 0085); directing the machine learning server to generate a predictive model, the predictive model based on machine learning (referred to as machine learning - 0085) of the data (predictive ability, analysis model – 0085); generating the predicted discharge profile of the vehicle battery pack from the predictive model (timing graph, discharge voltage profile – 0056) (applied to refining data collected, enhance future monitoring  - 0085) (machine learning approach - 0111); and providing the discharge profile to an external device (alert, warning, indications - 0043)(notification unit, provides alert, warning, visual indication – 0109).

Regarding claim 19, FLEISCHER teaches the method further comprises generating one or more subspaces in the discharge profile (segmenting different group/ categories - 0085).

(0056, 0057).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bickford et al. (US Patent Number 8,855,954 B1) discloses a classification and estimation method and system for prognosticating the remaining useful life of an in-service battery asset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862